1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
8                         SOUTHERN DISTRICT OF CALIFORNIA
9    THO VAN HA,                                         CASE NO. 13cv1211-LAB (BLM)
10                                        Plaintiff,
                                                         ORDER ADOPTING REPORT AND
11                        vs.                            RECOMMENDATION [Dkt. 84]

12   COMMISSIONER OF SOCIAL
     SECURITY,
13
                                       Defendant.
14
            This social security appeal was referred to Magistrate Judge Barbara Lynn Major for
15
     a report and recommendation (“R&R”). Judge Major’s R&R recommends that (1) Plaintiff’s
16
     motion for summary judgment be granted, (2) Defendant’s cross-motion for summary
17
     judgment be denied, and (3) ALJ Greenberg’s determination of non-disability be reversed
18
     and remanded for further administrative proceedings. Objections to the R&R were due on
19
     August 23, 2019, but none were filed. The Court has reviewed the R&R and ADOPTS it in
20
     full. For the reasons set forth in the R&R, Plaintiff’s motion for summary judgment is
21
     GRANTED, (Dkt. 72), and Defendant’s cross-motion for summary judgment is DENIED,
22
     (Dkt. 79). ALJ Greenberg’s determination of non-disability is REVERSED and this case is
23
     REMANDED for further administrative proceedings consistent with the Court’s opinion. The
24
     clerk is directed to enter judgment accordingly and close the file.
25
            IT IS SO ORDERED.
26
     Dated: August 27, 2019
27
                                                       HONORABLE LARRY ALAN BURNS
28                                                     Chief United States District Judge



                                                 -1-
